

CERTAIN MATERIAL (INDICATED BY AN ASTERICK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.  THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


SALES REPRESENTATIVE AGREEMENT


BY AND BETWEEN:


General Electric Company acting through its GE Healthcare Division (“GEHC”) a
New York corporation, having its principal place of business at 1 River Road,
Schenectady, New York, 12345, and Vaso Diagnostics Inc. d/b/a Vaso Healthcare, a
New York corporation, having its principal office and place of business at 180
Linden Avenue, Westbury, NY 11590  (”Vaso” or the "Representative").


GEHC and Company are individually referred to herein as a "Party,” and are
collectively referred to herein as the "Parties".


W I T N E S S:


WHEREAS, GEHC is engaged in the manufacture, marketing, sale and service of
medical products, including products referenced herein (the "Covered Products,"
as this term is hereinafter defined) and wishes to increase the sales of Covered
Products and related service and financing in the Territory (as this term is
hereinafter defined);


WHEREAS, Representative represents that, at its own expense, it has recently
formed a marketing organization, including the hiring of sales representative
employees contemplated by Section 5.1 (a) below, with the necessary expertise to
promote the sale of the Covered Products in the Territory to Served Market
Customers (as this term is hereinafter defined); and


WHEREAS, GEHC wishes to appoint Representative, and Representative is willing to
accept such appointment, as GEHC’s sales representative to promote the sale of
the Covered Products and related services and financing to Served Market
Customers in the Territory in accordance with the terms and conditions of this
Agreement;


NOW THEREFORE, in consideration of the premises and the representations and
mutual undertakings hereinafter set forth, the Parties agree as follows:


 
SPECIFIC TERMS
 
Effective Date:                                  July 1, 2010
 
Agreement Reference Number: [insert Agreement Number]
 
Territory:                    SEE EXHIBIT 3 ATTACHED HERETO
 
Term of Agreement:                                  July 1, 2010 through June
30, 2013*
 
* Subject to the renewal and termination provisions in Articles 3 and 16 of this
Agreement.


 
1

--------------------------------------------------------------------------------

 

ARTICLE 1           DEFINITIONS


For the purposes of this Agreement, the following terms shall have the following
meanings:


1.1  
“Affiliate” shall mean any present or future business entity directly or
indirectly controlling, controlled by or under common control with a party,
where control shall mean direct or indirect ownership of fifty percent (50%) or
more of the ownership interests of the relevant affiliated entity.



1.2  
"Covered Products" shall mean those products listed in Exhibit 1 attached
hereto, as such Exhibit may be amended by GEHC (including the addition of other
products), in its sole discretion exercised in good faith, from time to time
upon prior written notice to Representative as provided herein;



1.3  
"GEHC Policies" shall mean the GEHC policy principles, a current copy of which
is set out in Exhibit 4 attached hereto, as these GEHC Policies may be augmented
or modified by GEHC from time to time with written notice to Representative;



1.4  
"GEHC’s Standard Terms and Conditions of Sale" shall mean GEHC’s Standard Terms
and Conditions of Sale, and standard warranties, a current copy of which are
attached hereto as Exhibit 5, as these documents may be augmented or modified by
GEHC from time to time with written notice to Representative;



1.5  
"Served Market Customers" shall mean those health care providers listed in
Exhibit 2 attached hereto and that propose to purchase Covered Products
specifically configured for, and/or intended or specified by the end user for
use in diagnostic imaging. GEHC reserves the right to augment or modify the list
of Served Market Customers from time to time, in GEHC’s sole discretion
exercised in good faith, after reasonable consultation with Representative with
respect to material changes to such list, upon written notice to Representative.



1.6  
“Show Site” shall mean an installed Covered Product end user location that is
used by GEHC and/or Representative to demonstrate such Covered Product to a
Served Market Customer;



1.7  
"Territory" shall mean the geographic areas specified in Exhibit 3 attached
hereto as may be augmented or modified by mutual written agreement of GEHC and
Representative from time to time.



ARTICLE 2      
APPOINTMENT



2.1  
Subject to the terms and conditions of this Agreement, GEHC hereby appoints
Representative, and Representative hereby accepts the appointment, as GEHC’s
exclusive representative, subject to the limitations stated herein, for the
promotion and marketing of, and solicitation of orders for, the sale of Covered
Products to Served Market Customers in the Territory.    Notwithstanding the
foregoing, GEHC reserves the right to [*] and GEHC shall have no obligation to
compensate Representative in connection with any such transactions. Further
notwithstanding anything to the contrary herein, GEHC may continue to use
certain pre-existing third party sales representative(s) for the specific
Covered Products and geographic areas  set forth on Exhibit 3A to promote the
sale of Covered Products for a limited transition period established in GEHC’s
contracts with such third party sales representative(s), provided that (a) such
transition period shall not exceed [*] from the Effective Date of this Agreement
(except for one such representative,    whose contract requires a [*] transition
period) and (b) GEHC will [*] to expedite the transition process with all such
representative(s).



 
2

--------------------------------------------------------------------------------

 
2.2  
Notwithstanding anything to the contrary herein, the Covered Product, Served
Market Customer and Territory exhibits attached hereto may be amended (i) at any
time pursuant to the mutual written agreement of the Parties; or (ii) by GEHC
upon [*] specifying in reasonable detail Representative’s performance deficiency
and Representative’s failure to cure within such [*] in the event that
Representative (a) for any particular Territory or Covered Product, fails to
meet its sales or other targets set forth in Exhibit 6 for [*]; (b) fails to
satisfy its competency requirements as set forth in Article 14; or (c) fails to
fill any sales position vacancies within [*] as required in Section 5.4.   Any
deletions or additions to such lists will result in a corresponding adjustment
of Representative’s sales quotas under this Agreement.



In addition, upon written notice to Representative, GEHC may delete from the
list of Served Market Customers hereunder any customers who through growth or
expansion become [*] accounts, as [*] are defined by GEHC.  If for any reason,
the profile of a [*] account changes to cause such account to be reclassified as
a [*], GEHC reserves the right to add that account to the list of Served Market
Customers under this Agreement by written notice to Representative.


2.3
Representative shall promote the sale of the Covered Products and related
service and financing through its own employees only.  Representative shall not,
without GEHC’s prior written approval, appoint any agent or subcontractor for
the promotion of the sale of the Covered Products or related service and
financing in the Territory, and any such appointment without GEHC’s approval
shall be void. Further, notwithstanding any such appointment, or GEHC’s approval
thereof, Representative shall at all times remain fully responsible for the
performance of its employees, agents and subcontractors and their respective
employees. Any employees, agents or subcontractors of Representative that are
approved by GEHC to perform hereunder must agree in writing (i) to be bound by
obligations of confidentiality and with respect to compliance with laws and
GEHC's intellectual property to at least the same extent as Representative is
bound hereunder; (ii) to certify their compliance with laws and regulations in
accordance with GEHC's then-current version of the certification form set forth
in Exhibit 4(a); and (iii) to be bound by GEHC's policies and procedures,
including without limitation any requirements that such employees, agents or
subcontractors submit to background checks as may be requested by GEHC.  The
Parties acknowledge and agree that as of the Effective Date of this Agreement,
GEHC has not approved the appointment of any agents or subcontractors by
Representative.



 
2.4  
Unless specifically authorized to do so in writing by GEHC, Representative and
its Affiliates, shall not, during the Term of this Agreement, manufacture,
represent, distribute, sell and/or service any products that directly compete
with any of the Covered Products, as determined by GEHC in its sole good faith
discretion; it being acknowledged by GEHC that all of the products currently
sold by Representative’s parent company, Vasomedical, Inc. as of the Effective
Date do not compete with any of the Covered Products In addition,
Representative’s employees, agents or subcontractors, shall not during the Term
of this Agreement represent, distribute, sell and/or service any products
manufactured, distributed or sold by its parent corporation, Vasomedical, Inc.



 
3

--------------------------------------------------------------------------------

 
 
During the Term of this Agreement, Representative’s sales force supporting the
Agreement shall provide sales representation services solely for GEHC, and not
for any other entity.  As long as Representative meets or exceeds its sales or
other targets set forth in Exhibit 6, Representative may use another sales
force, composed entirely of different personnel, to represent products that do
not complete directly with the Covered Products.   Each sales force shall be
distinct and separate from the other, with the sales force assigned to support
Covered Products being strictly prohibited from sharing with the other sales
force any information, including but not limited to sales lead opportunities,
obtained during the performance of its duties for Representative. Sharing of
such information/lead opportunities by Representative’s sales force assigned to
support Covered Products will be considered a material breach of this Agreement.
Notwithstanding the foregoing, Representative may pass along information/lead
opportunities to Vasomedical, Inc., provided that such opportunities are first
provided to GEHC and it is determined by GEHC, that the opportunities will not
be used for any product that are competitive with then any current GEHC
products.  However, notwithstanding the foregoing, in no event shall
Representative’s sales force assigned to support Covered Products provide any
customers with sales brochures, or other materials for information relating to
products other than Covered Products or actively seek referral opportunities for
products other than Covered Products.



2.5
Representative shall not solicit orders for Covered Products other than from
Served Market Customers, and Representative also shall not under any
circumstances become a re-seller of Covered Products. Should Representative
identify a prospective customer for the Covered Products that is not designated
on the list of Served Market Customers, Representative may submit a request in
writing to add such perspective customer to the list of Served Market
Customers.   GE Healthcare in its sole discretion, exercised in good faith, will
determine whether such perspective customer should be added to the list of
Served Market Customers.  In no event shall GEHC have any obligation hereunder
to add a prospective customer to the Served Market Customer list or to
compensate Representative for any sales made to such prospect if GEHC does not
agree to include such prospect on the list of Served Market Customers



2.6
Representative may at any time request in writing that GEHC agree to the
deletion of any of the Covered Products from the scope of this Agreement.  GEHC
shall notify Representative of its decision on such a request within [*].  If
GEHC agrees to Representative’s requested deletion of any Covered Products,
Representative shall not be entitled to commissions or other compensation with
respect to any orders for such Covered Products or related service or financing
received by GEHC after the date of GEHC’s notice to Representative agreeing to
such deletion.



ARTICLE 3          TERM


This Agreement shall commence as of the Effective Date and, unless terminated
earlier as provided herein, shall continue in full force and effect for a period
of three (3) years thereafter (the “Term”), provided that the Term shall be
automatically renewed for an additional [*] as long as (a) GEHC has not timely
exercised its right of termination without cause under Section 16.1(b) and (b)
Representative is not in - breach of [*] under this Agreement as of the
effective date of such renewal, subject to applicable notice and cure provisions
stated in this Agreement.  This Agreement shall then automatically terminate and
may be renewed or extended only upon the written agreement of the Parties.

 
4

--------------------------------------------------------------------------------

 

ARTICLE 4          RESPONSIBILITIES OF GEHC


4.1
GEHC shall be responsible for:

 
(a)
conferring with Representative, in person or by telephone, at least [*] to
discuss Representative’s achievement towards the sales and other targets set
forth in Exhibit 6 as well as other targets to which the Parties may mutually
agree, as well as Representative’s plans with respect to achieving those
targets;
   
(b)
keeping Representative reasonably informed of new sales plans and objectives
with respect to the sale of Covered Products to Served Market Customers in the
Territory;
   
(c)
supporting the efforts of Representative by supplying a reasonable amount of
printed commercial and/or technical information concerning the Covered Products,
as well as any other relevant publications which GEHC may make available from
time to time;
   
(d)
providing access, in such manner as GEHC determines in its sole discretion,
exercised in good faith, to relationship managers, product specialists and
inside sales support personal in support of Representatives marketing and sales
efforts;
   
(e)
providing national marketing and national trade show support for the Covered
Products, as GEHC in its reasonable sole discretion deems appropriate;
   
(f)
providing Representative local marketing and local or regional trade show
support for the Covered Products in the Territory solely as mutually agreed in
writing with respect to particular local marketing efforts; and
   
(g)
paying a commission to Representative pursuant to Article 6 hereof,
   
(h)
providing comprehensive annual compliance training to ensure that the
requirements of the Anti-Kickback Statute and the GEHC Code of Customer
Relations are conformed to and understood by all of Representative’s employees,
agents, subcontractors.
   
(i)
Providing installation (if applicable) and servicing of Covered Products and/or
any required customer training for Covered Products.



 




4.2
GEHC reserves the right to determine in its sole discretion the acceptability of
any order, any provisions thereof or any condition proposed by any Served Market
Customer, and shall in no way be obligated to bid, quote to, negotiate with, or
accept any order.



4.3      
GEHC shall make available scheduled dates as offered by GEHC for all training
required pursuant to Exhibit 9 or as otherwise mutually agreed between the
parties if the initially available scheduled dates are inconvenient for a
substantial number of the employees of Representative.



ARTICLE 5
RESPONSIBILITIES OF REPRESENTATIVE



Representative shall be responsible for:
 
 


 
5

--------------------------------------------------------------------------------

 

(a)
maintaining an adequate sales promotion organization in order to fulfill the
mutually agreed sales and other targets set forth in Exhibit 6 attached hereto,
and other targets and objectives agreed to in writing by the Parties from time
to time, and [*] to promote and assist GEHC in the sale of Covered Products and
related servicing and financing to Served Market Customers.   As of the
Effective Date of the Agreement, Representative shall have a minimum of [*]
full-time sales representative employees available to support GE Healthcare’s
promotion and sale of Covered Products, and Representative shall have a minimum
of [*] full-time sales representative employees available to support GE
Healthcare’s promotion and sale of Covered Products no later than [*] after the
Effective Date.  Thereafter, Representative shall use [*] to maintain at least
[*] sales representatives throughout the remainder of the Term of the Agreement.
     
To ensure that all of Representative’s sales employees are eligible to work
within the healthcare industry based on the absence of any alleged or confirmed
violation of any law, regulation or government order as previously stated,
Representative agrees to screen all current employees and potential new hires
against the United States Department of Health & Human Services, Office of the
Inspector General List of Excluded Individuals and Entities and the U.S. Food
and Drug Administration, Disbarment List – links following;
     
http://exclusions.oig.hhs.gov/search.aspx
 
http://www.fda.gov/ora/compliance_ref/debar/
   
(b)
maintaining active contacts with Served Market Customers as may be reasonably
necessary to produce effective coverage in the Territory;
   
(c)
as necessary, or as reasonably requested by GEHC, and with the reasonable
assistance of GEHC, demonstrating the Covered Products to Served Market
Customers prior to any order;
   
(d)
strictly complying with GEHC’s instructions regarding the price and terms and
conditions for sales of the Covered Products and related service and financing
to Served Market Customers and the provision of sales, service and financing
contracts and purchase orders to GEHC;
   
(e)
keeping GEHC promptly informed of all governmental, regulatory, commercial and
industrial activities known to it which affect or could reasonably be expected
to affect the sale, service or financing of Covered Products in the Territory;
   
(f)
as GEHC may reasonably request, assisting GEHC in the development of its
commercial strategy and in the definition and understanding of Served Market
Customers' requirements for the Covered Products;
   
(g)
at GEHC’s request and in accordance with instructions from GEHC,
providing  information (excluding any third party confidential information) in
its possession related to customer sales opportunities, as well as orders and
sales prospects and forecasts (excluding any third party confidential
information) for the sale, servicing and financing of Covered Products to Served
Market Customers in the Territory, as well as market information (excluding any
third party confidential information) on activities of Served Market Customers
and GEHC’s competitors in the Territory.
     
Representative shall use [*] to manage all orders and sales prospects and
forecasts for the sales, servicing and financing of Covered Products to Served
Market Customers in the Territory, using [*] to ensure all data on Served Market
Customers is accurate and current;
   



 
 
6

--------------------------------------------------------------------------------

 

 
(h)
transmitting proposals and/or technical data to Served Market Customers,
interpreting Served Market Customers' inquiries, requirements and attitudes and
responding to such inquiries, and assisting in sales, service and financing
contract negotiations, all while strictly following GEHC’s instructions and
making no representations regarding GEHC, the Covered Products or the servicing
or financing of the Covered Products other than those specifically authorized by
GEHC;
   
(i)
ensuring that all proposals as transmitted in accordance with Section 5.1(h)
contain GEHC’s Standard Terms and Conditions of Sale or any other terms and
conditions previously approved in writing by GEHC. In no event may
Representative make or agree to any changes or modifications to such Standard
Terms and Conditions of Sale without GEHC's prior written approval;
   
(j)
performing such liaison services with Served Market Customers in the Territory
as GEHC may from time to time require with respect to any order(s) for Covered
Products, [*] in the resolution of any claims or complaints of said Served
Market Customers in relation therewith;
   
(k)
conferring with GEHC, in person or by telephone, at least once each calendar
quarter during the Term of this Agreement to discuss, and providing GEHC with
quarterly reports of, Representative’s achievement towards the sales and other
targets to be contained in Exhibit 6 as well as other targets to which the
Parties may mutually agree in writing, as well as Representative’s plans with
respect to achieving those targets;
   
(l)
supporting GEHC’s national marketing and trade show efforts for the Covered
Products, by among other things, sending appropriate personnel to national trade
shows as the Parties may agree;
   
(m)
supporting Territory marketing and Territory and regional trade show activities
for the Covered Products as mutually agreed and subject to all the terms and
conditions of this Agreement, including all provisions relating to use of GEHC
materials and Marks (as defined in Section 10);
   
(n)
STRICTLY COMPLYING, AND ENSURING THAT ALL ITS EMPLOYEES, APPROVED AGENTS AND
SUBCONTRACTORS AND THEIR EMPLOYEES STRICTLY COMPLY, WITH ALL LAWS, REGULATIONS
AND GOVERNMENTAL ORDERS GOVERNING THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER
AND WITH GEHC POLICIES PURSUANT TO ARTICLE 8 HEREOF.
     
IN SUPPORT OF THE COMMITMENT IN SECTION 8.1, REPRESENTATIVE AGREES TO MONITOR
ITS EMPLOYEES, APPROVED AGENTS AND SUBCONTRACTORS FOR COMPLIANCE TO LAWS,
REGULATIONS, GOVERNMENT ORDERS AND GEHC COMPANY POLICIES BY CONDUCTING REGULAR
AND PERIODIC AUDITS (NOT MORE FREQUENTLY THAN [*], EXCEPT AS DEEMED REASONABLY
NECESSARY BY GEHC TO MONITOR COMPLIANCE WITH RECENTLY ENACTED STATUTORY OR
REGULATORY REQUIREMENTS) OF BUSINESS EXPENSES AND PAYMENTS GENERATED DURING THE
PERFORMANCE OF EACH SUCH INDIVIDUAL’S DUTIES IN SUPPORT OF THE AGREEMENT; AUDIT
RESULTS (redacted if necessary to comply with privacy laws and regulations) WILL
BE MADE AVAILABLE TO GEHC UPON REQUEST.
   
(o)
ensure that all Representative’s employees, agents, subcontractors receive the
GEHC required compliance training annually to ensure that the requirements of
the Anti-Kickback Statute and the GEHC Code of Customer Relations are conformed
to and understood.
   
(p)
Promoting and directing Representative’s employees, subcontractors and agents
and their employees to promote the sale of Covered Products and related service
and financing solely and exclusively for use by licensed medical facilities or
practitioners for clinical diagnostic purposes (and not for entertainment or
amusement purposes), as lawfully permitted, solely within the Territory, and
promptly notifying GEHC of any circumstances known to it in which a customer or
prospective customer may not be appropriately licensed, may intend to use a
Covered Product other than as lawfully permitted, or may intend to use or move a
Covered Product outside of the Territory;


 
7

--------------------------------------------------------------------------------

 

(q)
ensuring that the Served Market Customer list and any information pertaining to
such customers is used solely in the performance of Representative's obligations
as set forth in this Agreement;
   
(r)
ensuring that (i) no person who is a practicing physician, (ii) no person
affiliated with or employed by any customer or prospective customer, and (iii)
no person who may be in a position to unduly influence the purchase of any
Covered Product, or service or financing for any Covered Product, promotes the
Covered Products or GEHC’s interests in any way;
   
(s)
ensuring that no person representing Representative hereunder provides any
customer or prospective customer with advice respecting reimbursement or
billing, including diagnostic, procedure, or billing codes related to Covered
Products beyond accurately conveying to customers or prospective customers
publicly available information on these topics;
   
(t)
ensuring that no person representing Representative hereunder ties or conditions
the price or availability of any Covered Product, or service or financing for
any Covered Product, on a customer’s or prospective customer’s purchase of any
other product or service, in violation of any applicable law or regulation;
   
(u)
certifying, and ensuring that each employee, subcontractor and agent and their
employees certify, annually, that Representative and each such individual(s)
have strictly complied with all applicable laws, regulations and governmental
orders and with GEHC’s policies specified in Article 8 hereof with respect to
(i) promoting the Covered Products, (ii) representing GEHC’s interests
hereunder, and (iii) performing Representative’s obligations hereunder, such
certifications to take the form shown in Exhibit 4A attached hereto, as such
form may be updated by GEHC from time to time.  Failure to submit certifications
within [*] may result in withholding commission payments until certifications
are submitted;
   
(v)
notifying GEHC no less than [*] to any changes (or as soon as reasonably
practical if [*] is not feasible) which may occur in Representative’s commercial
activities (including without limitation any decision to distribute medical
products for another equipment manufacturer) ownership, control or management;
   
(w)
paying all of its own expenses, costs and other charges resulting from the
performance of its obligations under this Agreement, including but not limited
to its expenses and costs of visits to customer sites and demonstrations, as
well as customer expenses for all site visits, except as may be specifically
provided herein to the contrary.   Representative shall have reasonable access
to GEHC support personnel, at GEHC’s expense for GEHC personnel, to assist in
scheduling and coordinating customer site visits;
   
(x)
ensuring that all marketing materials used by Representative, and its employees,
approved agents and subcontractors are either provided for use by GEHC or are
otherwise approved in writing by GEHC prior to being provided to any third
party, including without limitation any Served Market Customer;
   
(y)
maintaining adequate insurance to protect GEHC from the following: (a) claims
under worker's compensation and state disability acts; (b) claims for damages
because of bodily injury, sickness, disease or death which arise out of any
negligent act or omission of Representative; (c) claims for damages because of
injury to or destruction of tangible or intangible property, including loss of
use resulting therefrom, which may arise out of any negligent act or omission of
Representative; and (d) and as otherwise required to cover Representative's
liabilities and obligations pursuant to this Agreement;
   
(z)
implementing and complying with any applicable sales force effectiveness metric
or guidelines promulgated by GEHC and provided to Representative including but
not limited to [*]. Representative agrees to provide regular reports on a [*]
basis to GEHC regarding such metrics and shall update GEHC’s
[*].  Representative agrees that these metrics, together with sales targets, to
the extent applicable, will be used to measure territory coverage and
effectiveness;

 
 
5.2
Notwithstanding anything to the contrary set forth in Section 5.1 above,
Representative’s individual sales representatives shall not be obligated
hereunder to participate directly in business review calls or meetings with GEHC
management other than with GEHC’s [*]  In furtherance of the foregoing, the
parties agree that participating in GEHC’s [*] is at Representative’s sole
discretion.  GEHC strongly encourages participation in such [*].


 
8

--------------------------------------------------------------------------------

 
5.3
The parties agree (i) to meet and discuss, on a mutually agreed upon schedule,
methods to improve and simplify the exchange of information and reporting
requirements set forth in this Agreement, and (ii) to implement any mutually
agreed upon changes to the information exchange and reporting requirements set
forth herein including, without limitation, by amending this Agreement as
necessary to address such changes.



5.4  
Representative agrees to use [*] to fill any vacancies in its sales positions
within [*].



5.5  
Representative shall also provide GEHC with [*] and other financial information
as GEHC may reasonably request from time to time to verify Representative’s
overall financial stability and creditworthiness.



ARTICLE 6
COMMISSION



6.1
Subject to the provisions of this Agreement, in consideration of services
rendered by Representative hereunder, GEHC shall pay to Representative a
commission on the Net Sales Price (as such term is defined in Exhibit 7)
invoiced and received by GEHC for each order for the sale of Covered Products
and related servicing or financing from a Served Market Customer provided that
the Representative’s employee or approved agent or subcontractor, as applicable,
assigned to serve that Served Market Customer achieve and maintain the
competency level required by Article 14 hereunder.

 


6.2
All commissions will be calculated and paid in accordance with the provisions
set forth in Exhibit 7.



6.3
All commissions will be paid in the Territory or at Representative's principal
place of business.



6.4  
All commission payments will be made by bank wire transfer or check, payable to
the Representative at its address or record.  No cash, or bearer instruments
will be used.



6.5  
Representative represents that the manner of Representative’s acceptance of
commissions provided for in this Agreement is not contrary to any applicable
laws or regulations of either the Territory or Representative's principal place
of business.  In the event any such law or regulation at any time requires such
acceptance in some other manner, Representative shall so notify GEHC in writing
prior to GEHC making any further payments.

 
9

--------------------------------------------------------------------------------

 


6.6  
It is understood that if an order should be canceled, rescinded, revoked or
repudiated by a Served Market Customer, whether or not for reasons within GEHC’s
control, or by GEHC in its good faith belief that the order raised legal or
compliance concerns or due to an event of force majeure, or due to any
governmental regulation, Representative shall not be entitled to a commission
with respect to such order, except pro rata to the extent of any Net Sales Price
amount GEHC may have received and retained as payment for Covered Products
delivered to said Served Market Customer.  Any commissions or portions of
commissions previously paid to Representative which are affected by events as
described above will be subject to set off against other commissions owed by
GEHC to Representative or, at GEHC’s option, shall be repaid by Representative
to GEHC within [*].

 
 

6.7  
It is further understood that no compensation, by way of commission or
otherwise, shall be payable to Representative in connection with an order on
which a commission would otherwise be payable, if, with respect to such order:

 
(a)
any applicable governmental law, rule or regulation prohibits or makes improper
the payment of any commission or fee, or of any other payment to a
representative, or
   
(b)
Representative, or anyone representing Representative, has breached or breaches
any of its material obligations hereunder directly related to the affected
order.



6.8
Representative shall be responsible for the payment of all duties, taxes and/or
other administrative charges imposed on the commissions payable to it pursuant
to this Agreement.



ARTICLE 7                                  PRODUCT CONSIGNMENT CONDITIONS


7.1
It is hereby acknowledged that some of the Covered Products may, during the
Term, be consigned to Representative for demonstration purposes or otherwise
(the "Consigned Products").  Any such consignments shall be subject to the
following conditions:



 
10

--------------------------------------------------------------------------------

 
(a)
GEHC shall keep title in the Consigned Products and Representative shall
preserve said title free and clear of all claims, encumbrances and liens.
Representative shall not transfer custody of the Consigned Products to a third
party without GEHC’s prior written consent.  In addition, at GEHC’s request,
Representative shall promptly record documents in the appropriate offices to
preserve GEHC’s title.
   
(b)
GEHC shall bear all risk of loss or damage to the Consigned Products until
delivery to the specified location, whereupon risk of loss or damage to the
Consigned Products shall pass to Representative until the Consigned Products are
returned to GEHC or are otherwise disposed of as agreed to by
GEHC.  Representative will carry adequate fire, theft, comprehensive and
liability insurance with insurance companies reasonably acceptable to GEHC
covering the risks assumed by Representative above for the Consigned Products
from the time they are received by Representative until they are returned to
GEHC.  At GEHC’s request, Representative shall furnish an insurance certificate
pursuant to the above requirement.  In any event, Representative shall reimburse
GEHC for any loss or damage assumed by Representative above which is not covered
by such insurance.
   
(c)
Except as provided in (d) below, GEHC is responsible in its discretion for
making any adjustments and for correcting any malfunctions in the Consigned
Products which are made known to it, or for accepting return of or repossessing
the Consigned Product.  Representative shall grant GEHC access to the Consigned
Products for purposes of inspection, adjustment, repair, modification or
repossession as necessary.
   
(d)
Representative shall keep the Consigned Products in good operating condition in
conformance with instructions furnished by GEHC. Representative shall bear all
costs and expenses resulting from the correction of problems or damage to the
Consigned Products caused by (i) misuse of the Consigned Products, (ii)
installation or operation practices not in accordance with those recommended by
GEHC, or (iii) associated equipment, data or other interfaces not supplied by
GEHC under this Agreement.
   
(e)
Representative shall promptly notify GEHC in writing following receipt of any
notice or claim that any part of the Consigned Products infringes any patent or
other property right or upon initiation of any suit or proceeding based on such
claim.  GEHC shall then defend or settle any such claims, suits or proceedings
and provide indemnification to Representative in accordance with Section 9.3.
   
(f)
Representative shall promptly, at GEHC’s request, either return to GEHC or allow
GEHC to repossess the Consigned Products.
   
(g)
Representative shall not (i) disassemble, decompile, or reverse engineer
Consigned Products; (ii) copy or otherwise reproduce any Consigned Products;
(iii) modify the Consigned Product in any manner, except as it may be expressly
directed to do so in writing by GEHC; or (iv) use the Consigned Product in any
manner to provide service bureau, time sharing or other services, including
computer services, to third parties.





ARTICLE 8            COMPLIANCE WITH LAWS AND GEHC POLICIES


8.1
Compliance with Laws and Regulations



 
Representative shall strictly comply, and ensure all its employees, agents and
approved subcontractors and their employees strictly comply, with all laws,
regulations, and orders made by any governmental authorities which are
applicable to Representative or its representatives in connection with the
performance of its obligations under this Agreement, including, without
limitation, (a) the Medicare/Medicaid Anti-Kickback provisions of the U.S.
Social Security Act, 42 U.S.C. 1320a-7b, as any such laws, regulations or orders
may be hereinafter amended; and (b) those laws, regulations and orders related
to environmental protection, health and safety and minority owned businesses,
specifically including 48 C.F.R. Sections 52.219-8 and 52.219-9.   To ensure
compliance to all laws and regulations, Representative agrees to monitor its
employees, approved agents, and subcontractors by conducting regular and
periodic audits on a semi-annual basis of business expenses and payments
generated during the performance of each such individual’s duties in support of
the Agreement (see Section [*]. Audit results (redacted if necessary to comply
with privacy laws and regulations) will be made available to GEHC upon request.



 
11

--------------------------------------------------------------------------------

 
8.2
Compliance with Reporting Requirements



(a)
Representative agrees to report the following to the [*] for escalation per
guidelines of the [*] (or applicable product compliant handling system) at GEHC,
using GEHC’s applicable form, a current copy of which is attached hereto as
Exhibit 8:
     
Any information, including but not limited to a complaint, known or reported to
the Representative and involving:
   
.
i.     An alleged malfunction of a Covered Product or Consigned Product; or
     
ii.  An alleged patient injury or death associated with a Covered Product or
Consigned Product.
     
These reports should be provided to the designated Area Service Manager at GEHC
within [*] the receipt of the information by the Representative.  The
Representative agrees to maintain device complaint files and device incident
records regarding the Covered Products and Consigned Products, as required by
law or regulation [*], and agrees to make these records available to GEHC upon
request.
   
(b)
Representative agrees to (i) maintain records which include or refer to the name
and address of the end-user of the Covered Products for which it solicits
orders, [the identification and quantity of the devices shipped, the date
shipped and any control numbers used, and (ii) provide this information to GEHC
on a periodic basis and/or upon request.



8.3
Compliance with the GEHC Policies

 
 
Representative acknowledges having read and understood the GEHC Policies (a
current copy of which are attached hereto as Exhibit 4) and hereby agrees to
comply with such policies in the performance of its obligations hereunder, in
accordance with their terms and with guidelines GEHC may provide.  More
particularly, and furthermore, Representative agrees that:

 
(a)
it will not and it will require its employees, agents, subcontractors and their
employees not to directly or indirectly, pay, offer or authorize payment of
anything of value (either in the form of compensation, gift, contribution or
otherwise) to any person or organization, contrary to the GEHC Policies, the
laws of the United States, or the laws of the Territory;
   
(b)
Representative will not, and it will require its employees, agents,
subcontractors and their employees not to receive anything of material value (in
the form of a payment, rebate of any kind, gift, or any other similar benefit)
directly or indirectly from any Served Market Customer.  Similarly,
Representative shall not, directly or indirectly, make any payment, or offer any
rebate, gift or similar benefit to any employee or agent of GEHC; and
   
(c)
Representative itself shall and it shall require each of its employees, agents,
subcontractors and their employees to strictly comply with Representative’s
responsibilities under [*].





 
12

--------------------------------------------------------------------------------

 
8.4  
Compliance with International Trade Controls



To the extent applicable, Representative represents and warrants that
Representative and its Affiliates have complied and at all times will comply
with any applicable import, export/re-export or embargo laws, regulations,
licensing requirements, and rules (collectively, the “Import/Export Laws”) of
the United States (including, without limitation, U.S. Export Administration
Regulations, International Traffic in Arms Regulations, Office of Foreign Asset
Control Regulations, United States Customs Service Regulations, Bureau of
Industry and Security Regulations, and Food and Drug Administration Regulations)
as well as any applicable Import/Export Laws of other nations or governmental
organizations in connection with any sale or consignment of Covered Products
under this Agreement  or otherwise during the term of this Agreement.  Without
limiting the generality of the foregoing, Representative shall not export or
re-export, directly or indirectly, any Covered Products acquired from GEHC to
any country for which the United States or any governmental agency thereof
requires approval or license without having first obtained such approval or
license, and Representative shall furnish copies of such approvals or licenses
to GEHC promptly upon GEHC ’s request therefore.  Representative shall hold
harmless and indemnify GEHC against all claims, actions, costs, expenses,
damages, liabilities, or losses suffered by GEHC arising from Representative’s
violation of this Section 8.4.


GEHC will not comply with boycott related requests except to the extent
permitted by U.S. law and then only at GEHC’s discretion.
 
8.5        Representation of No Enforcement Actions


 
Representative represents and certifies that:



(a)
there are no pending or threatened investigations or enforcement actions by any
governmental or regulatory authorities against Representative or anyone who may
represent Representative hereunder in which it is alleged or is under
investigation that Representative or such other person or entity has engaged in
any fraudulent or unlawful activity; and
   
(b)
neither Representative nor, anyone who may represent Representative hereunder
has been debarred, suspended or excluded, or is subject to proposed debarment,
suspension or exclusion, from participation in the Medicare or Medicaid programs
or any other government program which provides reimbursement for medical goods
or services, nor have been convicted of, or have charges pending regarding, any
offenses which may lead to such debarment, suspension or exclusion.



Representative agrees to immediately inform GEHC if any of the above
representations become inaccurate in anyway during the Term.




8.6
Assistance in GEHC Investigations; GEHC Audit Rights



 
Representative agrees to fully comply, and to cause its employees,
subcontractors and agents and their employees to fully comply, with all GEHC
investigations of wrongdoing or alleged or suspected wrongdoing with respect to
any obligations of Representative or any persons representing Representative
under this Agreement.



 
Representative agrees that GEHC may periodically audit Representative’s books
and records as may be reasonably necessary to verify (a) Representative’s
overall financial stability and creditworthiness and   (b) compliance by
Representative and persons representing Representative under this Agreement with
Representative’s obligations hereunder, including verification that all
Representative’s employees, agents, subcontractors are in compliance with GEHC’s
annual compliance training requirements, all at GEHC’s expense, at reasonable
times, and subject to Representative’s reasonable security
procedures.  Representative also agrees to cooperate, and to direct its
employees, agents and subcontractors and their employees to cooperate in such
audits.   Such audits shall occur not more frequently then once every twelve
(12) months unless deemed reasonably necessary by GEHC in extraordinary
circumstances to address a suspected material violation of applicable laws,
regulations or GEHC policy.



 
13

--------------------------------------------------------------------------------

 
ARTICLE 9            LIMITATIONS AND EXCLUSIONS OF LIABILITY; INDEMNITY


9.1  
GEHC SHALL HAVE NO LIABILITY TO REPRESENTATIVE OR ANY THIRD PARTY (A) FOR
INCIDENTAL, CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES, EVEN IF GEHC HAS BEEN
APPRISED OF THE POSSIBILITY OF SUCH DAMAGES, OR (B) WITH RESPECT TO ANY CLAIMS
ARISING OUT OF, IN CONNECTION WITH, OR RESULTING FROM THIS AGREEMENT, WHETHER IN
CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY) OR OTHERWISE, EXCEPT
AS MAY EXPRESSLY BE PROVIDED UNDER THIS AGREEMENT. IN THE EVENT THAT THE
LIMITATIONS IN THE PROCEEDING SENTENCE ARE DETERMINED TO BE UNENFORCEABLE BY A
COURT OF COMPETENT JURISDICTION, IN NO EVENT SHALL GEHC'S LIABILITY TO
REPRESENTATIVE FOR ANY DAMAGES ARISING OUT OF OR RELATED TO THIS AGREEMENT
EXCEED [*], EXCEPT FOR GEHC’S INDEMNIFICATION OBLIGATIONS UNDER SECTION 9.3 AND
FOR ANY CLAIMS BY REPRESENTATIVE FOR COMMISSIONS PAYABLE BY GEHC TO
REPRESENTATIVE UNDER THIS AGREEMENT FOR WHICH THERE SHALL BE NO MAXIMUM DOLLAR
AMOUNT.

 
 
 
THE PARTIES AGREE THAT THE LIMITATIONS AND WARRANTY DISCLAIMERS SET FORTH IN
THIS AGREEMENT FORM AN ESSENTIAL BASIS OF THE BARGAIN BETWEEN THE PARTIES AND
THAT GEHC HAS SET ITS COMMISSION IN PART BASED ON SUCH LIMITATIONS AND
DISCLAIMERS.  THE PARTIES ALSO AGREE THAT SUCH WARRANTY DISCLAIMER AND
LIMITATION OF LIABILITY PROVISIONS SHALL BE ENFORCEABLE EVEN IF A REMEDY
HEREUNDER FAILS OF ITS ESSENTIAL PURPOSE.



9.2  
Representative agrees to hold harmless and indemnify GEHC, its officers,
directors, employees and agents from and against all losses, damages,
liabilities or expenses of whatever form or nature, including attorney's fees
and other reasonable costs of legal defense, that they or any of them may
sustain or incur as a result of any act or omission of Representative, its
officers, directors, employees, agents or subcontractors or their employees,
including, but not limited to (a) a claim by any third party against GEHC to the
extent such claim arises from the negligence or other tortious conduct of
Representative, its officers, directors, employees, agents or subcontractors or
their employees in connection with this Agreement, the Served Market Customers
and the Covered Products,  (b) a claim by any third party against GEHC that
Representative, its officers, directors, employees, agents or subcontractors or
their employees did not have the legal right to provide to GEHC any information
provided by or on behalf of Representative to GEHC under this Agreement  or (c)
a claim by any third party against GEHC to the extent such claim arises from a
violation of any law, regulation or order by Representative, its officers,
directors, employees, agents or subcontractors or their employees in connection
with this Agreement, the Served Market Customers and the Covered Products;
provided that GEHC furnishes to Representative timely written notice and
requisite authority, information and assistance to defend such
claim(s).  Notwithstanding the foregoing, Representative shall have the right to
select counsel to defend any of the above claims on behalf of GEHC, subject to
reasonable consultation with GEHC as to the appropriate counsel, and further
provided that GEHC may, at its own cost and expense, retain separate counsel to
represent GEHC’s interests in connection with such claims.



 
14

--------------------------------------------------------------------------------

 
9.3
Notwithstanding anything to the contrary contained in Section 9.1 above, GEHC
agrees to hold harmless and indemnify Representative its officers, directors,
employees and agents from and against all losses, damages, liabilities or
expenses of whatever form or nature, including attorney’s fees and other costs
of legal defenses, that they or any of them may sustain or incur as a result of
claims by third persons asserted against any of them that  (a) any Covered
Product supplied to any customer by GEHC has caused damage to tangible personal
property or bodily injury (including death),  if and to the extent such damage
or injury is proximately caused by a defect in any Covered Product (as defined
in the Restatement 2nd of Torts, Section 402A) or the negligent or intentionally
tortious act or omission of GEHC, and is determined by a court of competent
jurisdiction to be the legal liability of GEHC,  or  (b) that the sale or use of
any Covered Product supplied by GEHC for its intended purposes violates any
patent, patent right or other intellectual property right of third persons,
provided that Representative furnishes to GEHC timely written notice and
requisite authority, information and assistance to defend such claim(s).



ARTICLE 10
GEHC PROPRIETARY RIGHTS



10.1
Representative acknowledges that the words "GE," "GE Medical Systems" "GEMS,"
"GEMS-IT" “GEHC” “GE Healthcare” and "General Electric" are principal trade
names of GE, and that the "General Electric" and "GE" names are the principal
trademarks for products and services manufactured and/or sold by
GEHC.  Representative also acknowledges that GEHC has registered or might
register, or uses or might use, several other trademarks with respect to
products or services manufactured or sold by it. All of GEHC's marks and trade
names are collectively referred to herein as the "Marks".  Representative
further acknowledges that it receives no license or other grant of any right to
use any such Marks under this Agreement, and that no use of GEHC's Marks is
permitted unless agreed to in writing in advance by GEHC.  As a result, if
Representative is permitted in writing to use GEHC's Marks (or any portion
thereof), Representative agrees:

 
(a)
not to use any of the Marks without GEHC's prior written approval;
   
(b)
that it will not in any manner use the Marks or any limitation or variant
thereof, as a part of Representative’s trade or corporate name;
   
(c)
that it will at all times (i) strictly comply with rules and regulations
provided by GEHC with respect to the use of the Marks, (ii) identify the
"Authorized Representative" relationship with GEHC for the Covered Product(s) if
and as permitted by GEHC, (iii) not publish or cause to be published any
advertising or other material, nor encourage or approve any practice, which
might mislead or deceive the public or might be detrimental to the good name,
trademarks, good will or reputation of GEHC or its products and services, (iv)
upon request, discontinue any advertising or practice deemed by GEHC to have or
possibly have such detrimental effect, (v) not use GEHC letterhead; and
   
(d)
that it will inform GEHC of any use, or application for registration, of any
Mark, or of any other practice in the Territory which comes to Representative’s
attention and may infringe or otherwise violate the rights of GEHC over its
Marks, or which may mislead or deceive the public or may be detrimental to the
good name, trademarks, goodwill or reputation of GEHC or its products or
services.
   

10.2
Representative understands and agrees that the Covered Products are protected by
patent rights and copyrights and that such products are proprietary to GEHC
and/or its licensors.  In no event, does GEHC transfer any right, title or
interest in any of the Covered Products to Representative except for the limited
right to use the Consigned Products as expressly set forth herein.



ARTICLE 11
CONFIDENTIALITY
 

 
15

--------------------------------------------------------------------------------

 
 

 
11.1
Representative acknowledges that it will receive confidential information and
trade secrets from GEHC (the "GEHC Confidential Information") during the Term of
this Agreement.  GEHC Confidential Information shall be deemed (subject to any
disclosure obligations imposed on Representative’s parent company, Vasomedical,
Inc., as a company with equity securities registered pursuant to the Securities
Exchange Act of 1934, as amended) to include the contents of this Agreement and
all written information received by Representative in connection with this
Agreement (including without limitation the Served Market Customer list and any
written information on prospective GEHC customers identified by Representative),
except anything designated in writing as non-confidential.  Representative
agrees to maintain the secrecy of GEHC Confidential Information and agrees
neither to use it (except for the purposes permitted herein) nor to disclose it
to any third party or to any of its employees who do not have a need to know it
in order to perform under this Agreement. In furtherance of the foregoing,
Representative agrees to use the list of Served Market Customers and information
pertaining to such customers solely as set forth in this
Agreement.  Notwithstanding the foregoing, GEHC acknowledges that a copy of this
Agreement is required to be filed by Representative with the Securities and
Exchange Commission (“SEC”) on Form 8-K, subject to redaction by GEHC of any
GEHC confidential information, provided that any such redactions are approved by
the SEC.



11.2
GEHC acknowledges that it may receive confidential information and trade secrets
from Representative (the "Representative Confidential Information") during the
Term of this Agreement.  Representative Confidential Information shall be deemed
to include (i) all written information received by GEHC in connection with this
Agreement, except anything designated in writing as non-confidential, and (ii)
all written Representative proprietary information obtained by GEHC from
Representative in the course of an audit contemplated by this Agreement.  GEHC
agrees to maintain the secrecy of the Representative Confidential Information
and agrees neither to use it (except for the purposes permitted herein) nor to
disclose it to any third party or to any of its employees who do not have a need
to know it in order to perform under this Agreement.



11.3
Notwithstanding anything to the contrary in the foregoing, Confidential
Information shall not include any information which is (i) publicly available at
the time of disclosure or subsequently becomes publicly available through no
fault of the receiving party; or (ii) is rightfully acquired from a third party
who is not in breach of an agreement to keep such information confidential; or
(iii) is required to be disclosed by law, regulation or court order.



11.4  
The obligations in this Article 11 shall remain in effect for a period of [*]
following the termination or expiration of this Agreement.
 
 

 
16

--------------------------------------------------------------------------------

 


11.5  
Except as otherwise required by the SEC and applicable securities laws and
regulations, neither Party will, without the prior written consent of the
other Party, use the name of the other Party, or any employee or agent of the
other Party, in connection with this Agreement in any publication, press
release, public statement, advertising or otherwise.



ARTICLE 12
WARRANTY DISCLAIMER



12.1  
Each Party represents and warrants to the other Party that (a) it is a
corporation duly organized, validly existing and in good standing under the laws
of its state of incorporation and has all requisite power and authority to carry
on its business as now being conducted to enter into this Agreement and to
perform its obligations under this Agreement, (b) all necessary actions have
been taken by it in order to authorize the execution, delivery and performance
of this Agreement, (c) this Agreement, has been duly authorized, executed and
delivered by it and con­stitutes a valid, legal and binding agreement, and (d)
neither the execution and delivery of this Agreement, nor the fulfillment of the
terms hereof, has con­stituted or resulted in, or will constitute or result in,
a breach of the provisions of any other agreement or instrument to which it is a
party, or is bound, or of its charter or bylaws, or its violation of any
presently existing applicable law, judgment, decree, federal or state law or
governmental order, rule or regula­tion.



12.2  
Representative represents and warrants to GEHC that it has the full legal right,
free of any rightful claim of ownership by any third party, their respective
shareholders, Affiliates, employees and agents, to share with GEHC the
customer-related information referenced in this Agreement, which information
Representative shall enter into [*] no later than [*] after the Effective Date
of the Agreement.



12.3
GEHC warrants and represents to Representative that the Covered Products, at the
time of sale to Served Market Customers, will be cleared or approved by the U.S.
Food and Drug Administration (“FDA”) for commercial sale in the Territory, or do
not require FDA clearance/approval.



12.4  
GEHC provides product warranties to Served Market Customers as set forth in
Exhibit 5.  THESE WARRANTIES TO SERVED MARKET CUSTOMERS ARE IN LIEU OF ALL OTHER
WARRANTIES, EXPRESSED OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE; AND SUCH WARRANTIES SHALL
BE ENFORCEABLE BY AND ONLY BY SERVED MARKET CUSTOMERS.  GEHC PROVIDES NO
WARRANTY TO REPRESENTATIVE, INCLUDING WITHOUT LIMITATION, ANY IMPLIED WARRANTIES
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, SYSTEM INTEGRATION, DATA
ACCURACY, NON-INFRINGEMENT, OR QUIET ENJOYMENT.    IN ADDITION, GEHC DOES NOT
WARRANT THAT THE COVERED PRODUCTS WILL OPERATE ERROR-FREE OR WITHOUT
INTERRUPTION.



ARTICLE 13               PRODUCT CHANGES


GEHC reserves the right from time to time in its sole discretion to discontinue,
limit its production or sale of, or alter the design of any products or services
(including Covered Products), or models, or parts thereof, or to add new and
additional products, services or models or parts to its lines.  In no event
shall GEHC be liable to Representative hereunder for any exercise by GEHC of the
foregoing right.  The list of Covered Products set out in Exhibit 1 will be
updated by GEHC accordingly from time to time.  GEHC will use reasonable efforts
to notify Representative in a timely manner of any changes affecting the Covered
Products as noted above and will also work with Representative in good faith to
adjust, as appropriate, Representative’s sales quotas under this Agreement.


 
17

--------------------------------------------------------------------------------

 
ARTICLE 14
TRAINING



14.1
In order to meet its compliance obligations under this Agreement, Representative
shall ensure that its employees, agents, subcontractors and their employees
responsible for promoting the Covered Products or service and financing related
to the Covered Products hereunder, maintain throughout the Term, an adequate
sales representative competency level as determined by GEHC acting in good faith
and as evidenced by achieving a minimum passing score of 80% on all tests
required by GEHC to test such competency levels.  Representative may, in its
discretion, utilize available GEHC distance learning training programs as may be
available during the Term for the sole purpose of training Representative’s
employees, agents and subcontractors to represent Covered Products.  However,
all Representative’s employees, agents, subcontractors are required to be
trained in Compliance with the Anti-Kickback Statute and are required to receive
the GEHC Compliance training.  This training must be renewed annually.



14.2
GEHC agrees to waive tuition charges in relation to training provided by GEHC’s
employees to Representative’s employees, agents, subcontractors and their
employees.  All travel, lodging and meal costs incurred by such trainees in
connection with training shall be borne by Representative or such trainees.  In
addition, to the extent GEHC agrees to provide any training at Representative's
facility or requested location, Representative agrees to reimburse GEHC for all
travel, lodging and meal costs incurred by such trainers in connection with such
training.



ARTICLE 15              FORCE MAJEURE


15.1
Events of force majeure shall relieve the affected Party (the "Non-Performing
Party"), from obligations imposed upon it by this Agreement, for so long as such
event and its effects shall continue. For the purposes of this Agreement, an
event of force majeure shall include, without limitation, Acts of God, war,
riot, fire, explosion, accident, flood, earthquake, sabotage, strike of
employees other than those of Representative, inability to obtain power, fuel,
material or labor or acts of any government. The Non-Performing Party shall, as
soon as feasible, notify the other Party hereto of (a) its best reasonable
assessment of the nature and duration of the event of force majeure, and (b) the
steps it is undertaking in order to cure or reduce the effects of such event of
force majeure.  The Non-Performing Party shall use [*] to cure or reduce the
effects of the event of force majeure.  The other Party hereto shall have no
right to claim damages for any non-performance, partial performance or delay in
performance by the Non-Performing Party of its contractual obligations hereunder
resulting from a force majeure event.



15.2
If, due to an event of force majeure, either GEHC or Representative is
materially unable to perform its obligations under this Agreement for more than
[*], and the Parties have not agreed upon a revised basis for performance of the
affected obligations, then either Party may immediately terminate the Agreement
upon written notice to the other party.



15.3
For the purposes of Article 15, any events of a force majeure nature which might
occur in connection with the execution or the performance of any contract for
the sale of Covered Products by GEHC to a Served Market Customer in the
Territory shall be regarded as force majeure circumstances which affect GEHC
hereunder.  GEHC shall not in any case be held liable for any damage, loss or
injury which Representative might incur in connection with such events.



ARTICLE 16
TERMINATION



16.1         This Agreement may be terminated:
 
 
18

--------------------------------------------------------------------------------

 
 
(a)
by an agreement in writing between the Parties;
   
(b)
by GEHC, without cause, effective on June 30, 2013, upon written notice to the
Representative given at least [*] prior to such date ([*]), with the Parties
expressly acknowledging and agreeing that this shall be the only right of either
Party to terminate this Agreement without cause, and either Party may seek an
injunction to prevent wrongful termination without cause in the event the other
Party seeks to terminate this Agreement without cause in some other manner;
   
(c)
by either Party, effective immediately upon written notice, if the other Party
becomes the subject of any bankruptcy proceedings, receivership, or other
insolvency proceedings or makes any assignment or other arrangement for the
benefit of its creditors, or otherwise ceases to do business;
   
(d)
by GEHC, effective immediately upon written notice to Representative, if (i)
Representative attempts to sell, assign, delegate, or transfer any of its rights
and obligations under this Agreement without having obtained GEHC’s prior
written approval, or (ii) a material change occurs in the management, ownership
or control of Representative which is unacceptable to GEHC based on [*], or
(iii) Representative serves as a representative or agent for any third party
which representation, in GEHC’s reasonable opinion following review by GEHC’s
General Manager for Alternative Channels, involves [*], and [*] is not cured
within [*] after receipt of written notice from GEHC, or (iv) Representative
utilizes the services of a company or person [*], subject to [*] notice by GEHC
with a cure opportunity during such [*], or (. or  (v) Representative violates
the GEHC Policies referenced in this Agreement or otherwise materially breaches
any of its obligations set out in [*] and such violation or breach is not
remedied for [*] after Representative becomes aware of the violation or breach;
   
(e)
by GEHC, effective [*] following written notice to Representative, if
Representative materially fails to achieve the sales and other targets contained
or to be contained in Exhibit 6 as well as other targets to which the Parties
may mutually agree in writing.  Representative acknowledges and agrees that it
will be considered a material breach of Representative’s sales targets hereunder
if (i) Representative’s sales of Covered Products do not, at a minimum, meet the
[*]; or (ii) Representative’s sales of Covered Products in [*] do not, at a
minimum, meet the applicable [*];
   
(f)
by GEHC, effective [*] following written notice to Representative if, at any
time, Representative has less than [*] full-time sales representative employees
available to support GE Healthcare’s promotion and sale of Covered Products,
provided Representative shall have the right to cure this Failure during such
[*] period;
   

 
 
 


 
19

--------------------------------------------------------------------------------

 
 
 
(g)
either Party, effective [*] following written notice to the other Party, in the
event the Parties fail to reach agreement on [*], provided that GEHC shall use
the same [*];
   
(h)
by either Party if the other Party fails to fulfill its material obligations
hereunder (except as provided in [*] when they come due and does not cure such
failure within [*] from receipt of a written notice given by the non-defaulting
Party;
   
(i)
if at any time GEHC has [*] to suspect that Representative or any of
Representative’s employees, agents or subcontractors or their employees, have
materially violated any law, regulation, government order, or the provisions of
GEHC Policies or [*], in connection with this Agreement, GEHC shall be entitled,
at any time, to partially or totally suspend the performance of the Agreement,
without thereby incurring any liability, whether in contract or tort, to
Representative or any third party.  Such suspension shall become effective [*]
notice of suspension by GEHC to Representative, and shall remain in full force
and effect until an inquiry reveals, [*];
   
(j)
notwithstanding the foregoing, if GEHC provides Representative with written
notice of termination or suspension under [*] ("Termination/Suspension Notice"),
then Representative shall have the right, upon written notice to GEHC delivered
within [*] days after Representative's receipt of GEHC's Termination/Suspension
Notice, to discuss with GEHC for a period of [*] business days the specific
situation giving rise to the Termination/Suspension Notice, including
mitigating factors (if any), and explore alternate means to appropriately remedy
such situation short of termination or suspension.  GEHC will discuss such
situation with Representative and in good faith consider any alternate remedial
actions proposed by Representative, provided that, unless such situation has
been fully remedied within the [*], GEHC alone, in its sole discretion, will
have the ultimate authority to determine whether to proceed with termination or
suspension, as applicable.
   

16.2  
Upon written notice to Representative prior to the termination or expiration of
this Agreement, GEHC may extend, from time to time, the effective date of
expiration or termination of this Agreement for a reasonable period of time to
allow for the orderly transition of duties and obligations
hereunder.  Representative agrees at no additional charge to provide such
reasonable cooperation, assistance and services to allow the responsibilities
and services Representative performs hereunder to continue without interruption
or adverse effect and to facilitate the orderly transition and migration of such
responsibilities to GEHC or its designee.  GEHC agrees to continue to pay
Representative commissions as set forth in this Agreement during any such
transition period.

 
16.3  
 Upon written notice to Representative prior to the termination or expiration of
this Agreement that GEHC (a) intends to terminate the agreement pursuant to [*]
or (b) intends to [*], GEHC has the right at its sole discretion to (i) place
its own sales employee or agent in open positions of the Representative’s
territory without obligation to pay any commission to Representative for sales
made by GEHC’s sales agent or employee and (ii) to place its own sales employees
or agents in any of the Representative’s territories where in such case GEHC, at
its sole discretion, will pay the Representative a commission based on the [*]
as outlined in Exhibit 7 for sales made in territories that are shared by the
Representative and GEHC’s sales employees or agents.



 
 
20

--------------------------------------------------------------------------------

 
 


 
ARTICLE 17         RIGHTS AND OBLIGATIONS ON EXPIRATION OR TERMINATION
 
17.1
Promptly upon expiration or termination of this Agreement, Representative shall
(a) cease to use the trade names and trademarks of GEHC and any parts thereof,
and (b) remove any direct or indirect reference to such trade names and
trademarks from all buildings under the control of Representative, and (c)
ensure such cessation and removal by all persons claiming to have received any
rights to use them from Representative.



17.2
Within [*] the expiration or termination of this Agreement, Representative shall
provide to GEHC, in accordance with GEHC’s instructions and with GEHC to cover
return shipping charges, the Consigned Products, if applicable, and all of
Representative’s sales, marketing or prospecting records concerning the sale of
Covered Products or related service or financing, including, without limitation,
a list of the Served Market Customers and all information related to the Served
Market Customers in Representative’s, its employees’, agents’, subcontractors’
or their employees’ possession or control.



17.3
Orders transmitted by Representative to GEHC or received by GEHC from Served
Market Customers pursuant to Section 6.1 hereof within the [*] the expiration or
termination of this Agreement, and sales of Covered Products occurring within
the [*] the expiration or termination of this Agreement, shall entitle
Representative to a commission as provided for in this Agreement; provided that
Representative has informed GEHC in writing before the expiration or termination
of this Agreement of all pending negotiations which may give rise to claims by
Representative for commissions under this Section 17.3.



17.4
Anything to the contrary in this Agreement (including the Exhibits hereto)
notwithstanding, Representative shall in no event be entitled to commissions on
any order (whether placed before or after the expiration or termination of this
Agreement) to the extent that the Covered Products ordered are not shipped
within [*] after such expiration or termination.



17.5
The acceptance by GEHC of any purchase order from, or the sale of any Covered
Products or associated service or financing to a Served Market Customer after
the expiration or termination of this Agreement shall not be construed as a
renewal, extension or waiver of termination of this Agreement.

 
17.6
Upon termination or expiration of this Agreement, GEHC may retain from
commission payments owed to Representative hereunder a reasonable, as determined
in GEHC's sole discretion, amount for a period of 30 days.   In the event that a
Served Market Customer order is cancelled, rescinded, revoked or otherwise
repudiated as set forth in Section 6.5, GEHC may set-off against such retained
monies owed Representative any commissions or portions of commissions previously
owed to Representative and affected by the events described in Section 6.5.  If
GEHC determines not to retain such commissions or retains an inadequate amount,
Representative agrees, within [*] after receipt of written notice, to refund to
GEHC all amounts due to GEHC based upon such events.

 
17.7
No Damages for Termination.



 
NEITHER PARTY WILL BE LIABLE TO THE OTHER OR TO ANY THIRD PARTY FOR DAMAGES OF
ANY KIND, INCLUDING INCIDENTAL OR CONSEQUENTIAL DAMAGES, ON ACCOUNT OF THE
TERMINATION OR EXPIRATION OF THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS.

Neither party will be liable to the other on account of termination or
expiration of this Agreement for reimbursement or damages for the loss of
goodwill, prospective profits or anticipated income, or on account of any
expenditures, investments, leases, or commitments made by either party or for
any reason whatsoever based upon or growing out of such termination or
expiration.


17.8
Except as otherwise expressly stated therein, [*] shall survive the termination
or expiration of this Agreement for any reason.


 
21

--------------------------------------------------------------------------------

 
ARTICLE 18           NOTICES


18.1
All notices to be served on Representative or GEHC pursuant to this Agreement
shall be in writing and either personally delivered, sent by prepaid certified
mail or by facsimile transmissions, to the addresses as set forth in this
Agreement.



 
Notices to GEHC shall be sent to the attention of:  [*] with a copy to:



 
[*]

Notices to Representative shall be sent to the attention of:
Brent Barron
Vaso Diagnostics, Inc. d/b/a Vaso Healthcare
1150 Revolution Mill Drive
Studio 1
Greensboro, NC 27405
 
With a copy to:
 
Vasomedical, Inc.                                 
180 Linden Avenue
Westbury, NY  11590
Attention:    Jun Ma
President and
Chief Executive Officer
 
And another copy to:
 
Beckman, Lieberman & Barandes, LLP
Attention: David Lieberman
116 John Street
Suite 1313
New York, NY 10038



All notices given pursuant hereto shall be effective upon receipt (if personally
delivered) or the date shown on the return receipt (if sent by certified mail or
by facsimile).


18.2
Each Party shall promptly notify the other Party in writing of all changes of
address or recipient of notice.
 
 

 
22

--------------------------------------------------------------------------------

 


ARTICLE 19          TELEPHONE AND COMPUTER SYSTEMS


In connection with this Agreement, GEHC may entitle Representative, to be
connected to and communicate with GEHC through a GEHC voice mail system,
electronic mail system or computer system (hereinafter called the "Systems") in
accordance with the following conditions:
 


 
(a)
The use of the Systems shall be strictly limited to the sending and receiving of
information described in paragraph (b) below between GEHC’s and Representative's
designated employees in connection with the performance of this Agreement. For
such purposes, GEHC shall, as it sees fit, allocate to Representative personal
user identification codes as well as passwords.
   
(b)
It is hereby recognized and agreed that Representative’s connection to the
Systems is solely for the purpose of exchanging commercial and financial
information in connection with this Agreement, as may be determined by GEHC, and
Representative will bear any communication costs that GEHC incurs as a result of
Representative’s connections.
   
(c)
All written notices to be served on Representative or GEHC pursuant to this
Agreement shall be delivered or sent pursuant to the terms and conditions set
forth in Article - (18) hereof.
   
(d)
Representative shall lease from GEHC, at GEHC’s cost, equipment and software
necessary to permit Representative to communicate with GEHC through the Systems.
   
(e)
Connection to the Systems is subject to technical feasibility and regulatory
requirements in the Territory.
   
(f)
Representative shall bear all of its own communications costs from
Representative’s location to GEHC’s designated destination point, and any of its
other costs relating thereto.
   
(g)
GEHC may interrupt Representative’s connection to the Systems at any time
without notice.  In such event, Representative shall not have the right to claim
damages from GEHC or any other third party.
   
(h)
Representative shall cause its employees communicating through the Systems to
protect, keep in strict confidence and not to disclose to any non-authorized
employee or to third parties all personal user identification codes and
passwords allocated to them.
   
(i)
In no event shall Representative communicate through the Systems for its own
internal purposes or with an entity other than GEHC, or people other than those
expressly designated by GEHC.
   
(j)
The technical configuration of the equipment and software necessary to permit
Representative to communicate with GEHC through the Systems shall be defined by
GEHC prior to connection of Representative to the Systems.  GEHC reserves the
right to modify, either partially or totally, and at any time, the Systems and
the description of the technical configuration of such equipment or software.
   
(k)
Representative acknowledges that all patents, copyrights, trademarks, designs
and other intellectual property rights in the Systems shall remain vested in
GEHC or its licensors.  Representative shall not take any action, cause, or
permit to allow to be caused anything which may directly or indirectly endanger
or infringe upon such intellectual property rights of GEHC of its licensor.
   



 
23

--------------------------------------------------------------------------------

 
ARTICLE 20           GOVERNING LAW; MEDIATION AND ARBITRATION


20.1
The rights and obligations of the Parties under this Agreement shall be governed
by and construed in accordance with the law of the State of [*]excluding its
conflict of law rules).



20.2
The Parties agree that any controversy, claim or dispute between the Parties
arising out of or relating in any way to this Agreement which the Parties are
unable to resolve by mutual negotiation will be submitted to good faith,
non-binding mediation within the state of [*]before a qualified mediator.  Each
Party will bear its own costs to prepare for and attend the mediation session
and will equally share the costs directly associated with the
mediation.  Neither Party is obligated to agree to settle any controversy, claim
or dispute as a result of such mediation, and no statements or findings of the
mediator may be used by either Party in any subsequent proceedings.



20.3
Any controversy, claim or dispute between the Parties arising out of or relating
in any way to this Agreement which the Parties are unable to resolve as noted in
Section 20.2 above will be submitted to final and binding arbitration within the
state of [*] before [*] independent and impartial arbitrators none of whom shall
be appointed by the Parties.  The arbitration shall be conducted in accordance
with the applicable rules of the Center for Public Resources Rules for
Non-Administered Arbitration for Business Disputes in effect on the date of
execution of this Agreement, as specifically modified herein, and shall be
subject to and in accord with all the provisions of this Agreement.  Any
arbitrator appointed hereunder shall be experienced in the healthcare
industry.  Each Party hereby consents to a single, consolidated arbitration of
multiple claims.  Each Party shall bear its own costs and expenses of the
arbitration, and the prevailing Party shall be entitled to recover such costs
and expenses, including reasonable and actual attorneys fees, from the other
party.



Notwithstanding Section 20.1, the law applicable to any and all issues related
in any way to the arbitration or these arbitration provisions of this Agreement
shall be governed solely and exclusively by the Federal Arbitration Act, 9
U.S.C., Sections 1-16.  The federal and state courts sitting in the State of [*]
shall have exclusive jurisdiction over any action brought to enforce these
arbitration provisions, and each Party irrevocably submits to the jurisdiction
of those courts.  Notwithstanding the above, either Party may apply to any court
of competent jurisdiction, wherever situated, to enforce any arbitration award.


To the fullest extent permitted by law, the arbitral panel is specifically
denied and divested of any authority to award damages in excess of compensatory
damages as provided under this Agreement.


20.4
Each Party expressly waives all rights to a jury trial in connection with any
dispute arising under this Agreement.



 
24

--------------------------------------------------------------------------------

 
ARTICLE 21          MISCELLANEOUS


21.1
During the Term, neither Party shall solicit as a prospective new employee any
of the employees of the other Party who have been involved in the relationship
between Representative and GEHC established by this Agreement, without the prior
written consent of the other Party.  During the [*] after the expiration or
termination of this Agreement, each Party may solicit as a prospective new
employee any such employees of the other Party, provided that neither Party may
hire in any capacity any such employees of the other Party during such [*]
without the prior written consent of the other Party, with no further
solicitation or employment restrictions at the end of such [*].  Further, during
the Term, Representative shall not solicit or initiate discussions for a new
sales/marketing business relationship with the following [*].



21.2  
Representative shall have no right to assign, sub-contract, or otherwise
transfer any of its rights and obligations under this Agreement except with the
prior written consent of GEHC, and any purported assignment, subcontract or
transfer contrary to this provision shall be void.



21.3  
Each Party represents and warrants that neither it nor its shareholders,
Affiliates, employees or agents is subject to any contractual or other legal
restrictions that would prevent or restrict it from entering into or performing
its obligations under this Agreement.



21.4
This Agreement may not be modified except by a written instrument duly signed by
authorized representatives of both Parties.



21.5
No failure on the part of a Party hereto to exercise, and no delay in its
exercise of, any right, power or privilege hereunder shall operate as a waiver
thereof.  Moreover, no single or partial exercise by a Party of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.



21.6
If one or more of the provisions of this Agreement are at any time found to be
invalid by a court, tribunal or other forum of competent jurisdiction or
otherwise rendered unenforceable, such provision or provisions shall be
severable from this Agreement so that the validity or enforceability of the
remaining provisions of this Agreement shall not be affected thereby.



21.7  
Neither Party is granted the right or authority to assume or to create any
obligation or responsibility, express or implied, on behalf of or in the name of
the other Party. In fulfilling its obligations pursuant to this Agreement, each
Party shall be acting as an independent contractor.  Representative is solely
responsible for paying the salaries and benefits, and withholding and paying all
taxes, for its employees, as and when due.





 
25

--------------------------------------------------------------------------------

 
 


 
The Parties acknowledge that GEHC’s employees are under its exclusive direction
and control, Representative’s employees are under its exclusive direction and
control, and nothing in this Agreement will be construed as designating the
employees of one Party as employees of the other Party. In furtherance of the
foregoing, it is expressly understood that personnel provided by Representative
for the purpose of performing services under this Agreement are the employees or
subcontractors of Representative, and under no circumstances will be considered
employees of GEHC. Representative is solely responsible for any and all
applicable salaries and benefits, and payroll and employment taxes and employee
insurance for such personnel, and GEHC will have no liability therefore.
 
 
Upon the request of GEHC and for good cause (including without limitation,
customer complaints or unsatisfactory performance relating to the [*]).
Representative shall immediately remove from the performance of services
hereunder any Representative employee, agent, or subcontractor, and
Representative shall thereafter have a reasonable time to replace such person so
removed.
 
 
21.8
Each Party represents that it is represented by legal counsel, that legal
counsel has explained the provisions of this Agreement to it, and that it
understands and accepts these provisions.



21.9  
This Agreement and all Exhibits referred to herein constitute the entire and
only agreement between the Parties with respect to the subject matter hereof and
supersede all prior statements, agreements, understandings, communications,
representations and/or promises, whether in writing or oral, of the Parties
relating hereto.


 
26

--------------------------------------------------------------------------------

 
 


21.10
Each Party represents and warrants that it is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
that the execution, delivery and performance by such Party of this Agreement are
within its corporate powers and have been duly authorized by all necessary
corporate action on its part.  Each Party further represents and warrants that
this Agreement does not contravene any other agreement to which such Party is a
party and that this Agreement constitutes a legal, valid and binding agreement
of such Party enforceable against such Party in accordance with its terms.

 
 
 

 
[signature page follows]

 


 
 
27

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Representative and GEHC have caused this Agreement to be
executed by their duly empowered representatives as of the day and year first
above written.






General Electric Company acting through its GE Healthcare Division ("GEHC")
Vaso Diagnostics, Inc. d/b/a Vaso Healthcare
 
Signature:______________________
 
Signature:______________________
 
By:____________________________
 
By:____________________________
 
Title:___________________________
 
Title:___________________________
 
Date:__________________________
 
Date:___________________________





In consideration of GEHC’s entry into this Agreement, Vasomedical, Inc. hereby
absolutely and unconditionally guarantees the performance obligations of Vaso
Diagnostics Inc. d/b/a Vaso Healthcare under this Agreement and, further,
confirms that Vaso Diagnostics, Inc. d/b/a/ Vaso Healthcare will comply with the
terms set forth in Sections [*] of this Agreement.




Vasomedical, Inc.
 
Signature: ______________________
 
By: ____________________________
 
Title: ___________________________
 
Date: __________________________


 
 
 
28

--------------------------------------------------------------------------------

 

[*]

 
29

--------------------------------------------------------------------------------

 
